UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-8008


SAMUEL L. COIL,

                  Plaintiff - Appellant,

          v.

HUBERT PETERKIN, Hoke County Sheriff; JACKIE BREWINGTON,
Captain, Chief Jailer/Administrator Hoke County; BARBRA
MCDUFFIE, Lt. Asst./Administrator Hoke County,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.       William L.
Osteen, Jr., District Judge. (1:07-cv-00145-WO-WWD)


Submitted:   October 6, 2010                 Decided:   November 12, 2010


Before NIEMEYER and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel L. Coil, Appellant Pro Se.     Robert T. Numbers, II,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Samuel    L.    Coil    appeals    the    district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have     reviewed     the     record    and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      See Coil v. Peterkin, No. 1:07-cv-00145-WO-WWD (M.D.N.C.

Oct.   5,    2009).     We    deny     Coil’s    motions    for   appointment     of

counsel and for a stay.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and     argument    would    not   aid   the

decisional process.

                                                                           AFFIRMED




                                          2